Order filed May 6, 2016




                                      In The


        Eleventh Court of Appeals
                                   ___________

                             No. 11-15-00323-CR
                                   ___________

                   CARROLL CARPENTER, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                        Trial Court Cause No. B-43,463


                                    ORDER
      Appellant’s court-appointed attorney of record, Josh Stephens, has filed in this
court a motion to withdraw as counsel for Appellant in this case. Stephens states in
the motion that a “conflict has arisen between Movant and Appellant, such that
Movant can no longer effectively represent Appellant.” We abate the appeal.
      We note that the matter of whether counsel should be allowed to withdraw
from a case is a matter within the court’s discretion. King v. State, 29 S.W.3d 556,
566 (Tex. Crim. App. 2000).         We also note that personality conflicts and
disagreements concerning trial strategy are typically not valid grounds for
withdrawal and that the right to counsel may not be manipulated so as to obstruct
the judicial process or interfere with the administration of justice. Id. Additionally,
filing a grievance against an appointed attorney does not necessarily create a conflict
of interest or require that counsel be permitted to withdraw. See Perry v. State, 464
S.W.2d 660, 664 (Tex. Crim. App. 1971) (filing civil action against appointed
attorney does not per se create conflict of interest). We further note that Appellant
is not entitled to appointed counsel of his choice. A trial court has no duty to search
for counsel that is agreeable to the defendant. King, 29 S.W.3d at 566.
      The trial court is requested to conduct a hearing to determine whether
Stephens should be allowed to withdraw as counsel for Appellant in this appeal. We
note that Appellant need not appear in person at the hearing and that the trial court
may permit him to appear via telephone. If the trial court determines that Stephens
should be allowed to withdraw as counsel for Appellant, the trial court is also
requested to determine the following:
     1. Whether Appellant desires to prosecute this appeal;
     2. Whether Appellant is indigent;
     3. If not indigent, whether Appellant has retained counsel for this appeal;
        and
     4. If indigent, whether Appellant desires to have counsel appointed to
        represent him in this appeal or whether, after being warned of the dangers
        and disadvantages of self-representation, Appellant competently and
        intelligently chooses to exercise the right to represent himself.

     If it is determined that Appellant is indigent and is exercising his right to
represent himself, the trial court must develop evidence as to whether Appellant’s
decision to proceed without counsel is knowingly and intelligently made. See
Faretta v. California, 422 U.S. 806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex.


                                          2
Crim. App. 1991); Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987);
Webb v. State, 533 S.W.2d 780, 783–86 (Tex. Crim. App. 1976).
        If it is determined that Appellant is indigent, that he is not exercising his right
of self-representation, and that Stephens should be permitted to withdraw as counsel,
the trial court is directed to appoint new counsel to represent Appellant in this appeal.
        The trial court is directed to enter findings of fact and conclusions of law and
to make any appropriate recommendations to this court. The clerk of the trial court
is directed to prepare and forward to this court a supplemental clerk’s record
containing the findings, recommendations, and any orders of the trial court. The
court reporter is directed to prepare and forward to this court the reporter’s record
from the hearing. These records are due to be filed in this court on or before May 27,
2016.
        This appeal is abated.


                                                        PER CURIAM


May 6, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                             3